152 F.3d 1223
98 Daily Journal D.A.R. 9745
Steven King AINSWORTH, Petitioner-Appellee,v.Arthur CALDERON, Warden, Respondent-Appellant.Steven King AINSWORTH, Petitioner-Appellant,v.Arthur CALDERON, Warden, Respondent-Appellee.
Nos. 96-99017, 96-99018.
United States Court of Appeals,Ninth Circuit.
Sept. 8, 1998.

Appeals from the United States District Court for the Eastern District of California;  Lawrence K. Karlton, Chief District Judge, Presiding.  D.C. No. CV-90-00329-LKK/PAN.
Before:  BROWNING, LEAVY, and TROTT, Circuit Judges.

ORDER

1
The opinion filed March 10, 1998 [138 F.3d 787] is amended as follows:  (1) at Slip Op. page 2136 [138 F.3d at 789], delete the last sentence of the first paragraph of the opinion which reads, "We affirm in part, reverse in part, and remand with instructions to deny the writ" and substitute "We affirm in part, reverse in part, and remand with instructions to deny the writ as to Ainsworth's guilt phase claims and for further proceedings on his penalty phase claims" and (2) at Slip Op. page 2156 [138 F.3d at 797], add the following sentence as the last sentence of the opinion:  "REMANDED for further proceedings on Ainsworth's penalty phase claims."


2
The panel has voted to deny the petitioner's request to file a reply to the response to the petition for rehearing and suggestion for rehearing en banc.  With the opinion amended as stated above, the panel has voted to deny the petition for rehearing.  Judges Browning and Trott have voted to reject the suggestion for rehearing en banc, and Judge Leavy so recommended.  The full court has been advised of the en banc suggestion and no judge of the court has requested a vote on it.  The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED.